DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (9,029,070).
Shimizu et al disclose a resist composition and polymer, wherein the polymer includes a unit having a structure similar to that as instantly claimed, including instant formulas (1) and (2):



    PNG
    media_image1.png
    421
    252
    media_image1.png
    Greyscale

Preferred units include:

    PNG
    media_image2.png
    439
    221
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    223
    191
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    239
    119
    media_image4.png
    Greyscale


The monomer taught by the reference includes examples wherein the instant Ra is H, alkyl, of halogenated alkyl, reference R1 is an alicyclic group, reference Rk is a substituent (such as alkyl, halogen, halogenated alkyl), and instant R1-R3 are alkyl, and Rb the same as Ra, L1 being a linking group, and R4-R6 being the same as R1-R3, meeting the limitations of the instant claims 1-3. 
The additional monomers include those as set forth by the instant claims 1, 4, and 5, wherein units include a lactone-containing unit  of formula (4) (a nucleophilic group), and a crosslinkable group having a -OH substituent having the structure of formula (3), as shown in the example below, wherein the monomer of instant formula (2) could be replaced by another unit as taught to be equivalent by the reference.

    PNG
    media_image5.png
    392
    237
    media_image5.png
    Greyscale

The units are included in amounts falling within the scope of the instant claim 6 (0.5 to 50 mole, 10-45 of the lactone, 5-50 of the crosslinkable group; column 40, lines 42-57, column 97, lines 56-60, column 99, lines51-55).
The composition further comprises an acid catalyst and a solvent, as well as an alkali-soluble resin (columns 185, 186, and 193; instant claims 7 and 8). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior art to prepare the composition and polymer of the reference, choosing as the unit (a5), that as described above wherein R1-R3 or R-R6 are each alkyl and the unit meets the limitations of the instant claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The instant claims 9 and 10 are indicated as containing allowable subject matter. While the references of record teach compositions comprising monomers and polymers as claimed, the references fail to teach a method as claimed, wherein the composition is coated by an overcoated resist.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722